DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 

Claim Interpretation
The parts by weight of claim 1 convert to weight percent as follows:
About 37 wt% to about 59 wt% polycarbonate;
About 1.9 wt% to about 11 wt% of a rubber modified aromatic vinyl copolymer resin;
About 0.18 wt% to about 1.7 wt% of a maleic anhydride-grafted rubber polymer;
About 22 wt% to about 45 wt% glass fibers;
About 4 wt% to about 16 wt% barium sulfate;
About 1.9 wt% to about 11 wt% phosphorus flame retardant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The word “about” is indefinite in the claims.  The metes and bounds are unclear.  While the instant specification provides a definition for the word “about”, it provides no direction as to the actual variableness that the word “about” brings to a range [0150 of PG Publication].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO 2017/216678). 
Regarding claims 1 and 4:  Guo et al. teach a thermoplastic resin composition comprising:
from about 20 wt% to about 80 wt% of a polycarbonate [Claim 1; Examples];
from about 0.5 wt% to about 30 wt% of an impact modifier, or from greater than 0 wt% to about 20 wt% of an additional polymer [0053-0054; claims 1-2].  The claimed rubber modified aromatic vinyl copolymer can come from the impact modifier in Guo et al. [0034] or the additional polymer [0054; Claim 14];
from about 0.5 to about 10 wt% of a maleic anhydride copolymer [Claim 1] that is MAH-g-EPDM [0099; Examples]; 
from greater than 0 wt% to about 50 wt% of a filler component that includes a combination of fillers [0045].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select barium sulfate and glass fibers as the filler [0045, 0085, 0088; Claims 9 and 12].  The amount of glass fiber would be from greater than 0 wt% to about 50 wt%, and the amount of barium sulfate would be from greater than 0 wt% to about (50 wt% - the wt% of glass fibers); and

The ranges taught in Guo et al. overlap the claimed ranges, and the amount of glass fiber and barium sulfate taught in Guo et al. provides an overlapping weight ratio.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2 and 3:  For claims 2 and 3 the impact modifier of Guo et al. is the aromatic vinyl copolymer resin [0034], and the additional resin acrylonitrile butadiene styrene is the rubber modified aromatic vinyl graft copolymer [0054, 0090; Claim 14]. 
Regarding claim 5:  Guo et al. teach a phosphate [0041, 0083; Examples].
Regarding claims 6:  The amounts taught in Guo et al. provide an overlapping weight ratio.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Regarding claim 9:  Since the composition is the composition is the same as claimed it will possess the claimed yellow index difference.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Regarding claims 11-13:  Since the composition is the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 14:  Guo et al. teach a molded article [0074; Examples].


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO 2017/216678) as applied to claims 1 and 14 above further in view of Kanaya et al. (2016/0160044).
Regarding claim 15:  Guo et al. teach a molded article that is a personal or commercial electronic device.
Guo et al. fail to specify a speaker.
However, Kanaya et al. teach that glass filled polycarbonate compositions are used to make molded articles that are electronic devices that are speakers [0198].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a speaker as taught by Kanaya et al. using the composition of Guo et al. to produce a commercial electronic device.  


Relevant Prior Art
	Kulich et al. (Acrylonitrile-Butadiene-Styrene (ABS) Polymers) teach that ABS polymers are graft copolymers (page 414).

Declaration
The declaration under 37 CFR 1.132 filed 2/10/2022 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration alleges that the claimed ratio of glass fibers to barium sulfate provides unexpected results.  This is not persuasive the claims are not commensurate in 
	Furthermore, the results are expected.  Walsh et al. (5,441,997) teach that a higher level of barium sulfate leads to a higher melt viscosity in polycarbonate compositions (column 9, lines 21-23).  Wang et al. (Polymers & Polymer Composites; 2008; 16, 4, pages 257-262) teach that it is expected that increasing the amount of barium sulfate in a glass filled polymer composite will reduce the impact strength of the resin (Summary/Abstract).  The skilled artisan would expect that a higher amount of glass fiber will increase impact strength, and that a higher amount of barium sulfate will increase the melt-flow index.  

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
		The Applicant has alleged that the claimed ratio provides the unexpected results of impact strength, weather resistance, flame retardancy and/or processability/fluidity.  This is not persuasive for the following reasons:
	1)  The claims are not commensurate in scope with the data provided.  The Applicant has only tested a ratio of 3.8:1.  Also, it is the position of the Office that 
	2)  Comparative Example 4 has an improvement in impact strength when compared to Inventive Example 2.  Comparative Example 4 also has the same, or about the same, weather resistance, flame retardancy, specific gravity and Tanδ.  
	3)  Comparative Example 5, without barium sulfate, has an improvement in impact strength when compared to Inventive Example 2.  Inventive Example 2 has only a slight improvement in Melt-flow index.
	4)  The results are expected.  Walsh et al. (5,441,997) teach that a higher level of barium sulfate leads to a higher melt viscosity in polycarbonate compositions (column 9, lines 21-23).  Wang et al. (Polymers & Polymer Composites; 2008; 16, 4, pages 257-262) teach that it is expected that increasing the amount of barium sulfate in a glass filled polymer composite will reduce the impact strength of the resin (Summary/Abstract).  The skilled artisan would expect that a higher amount of glass fiber will increase impact strength, and that a higher amount of barium sulfate will increase the melt-flow index.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763